  4:20-cv-03031-RGK-PRSE Doc # 12 Filed: 05/20/20 Page 1 of 1 - Page ID # 49



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JOEL CARMENATES,

                    Plaintiff,                              4:20CV3031

      vs.
                                                 MEMORANDUM AND ORDER
DARLA S. IDEUS, Lancaster County
District Court Judge;

                    Defendant.


       This matter is before the court on Plaintiff’s response (filin g n o. 10) t o t he
court’s May 7, 2020 order to show cause why this matter should not be dism issed
for Plaintiff’s failure to pay his initial partial filing fee (filing no. 9). Upon
consideration of Plaintiff’s response and the court’s receipt of payment of the
initial partial filing fee on May 11, 2020,

        IT IS ORDERED that: Plaintiff has shown sufficient cause an d t his m atter
will proceed. The next step in Plaintiff’s case will be for t h e cou rt t o con duct an
initial review of Plaintiff's claims to determine whether summary dismissal is
appropriate under 28 U.S.C. § 1915(e)(2). The court will conduct this initial review
in its normal course of business.

      Dated this 20th day of May, 2020.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge
